O’Connor, J., concurring in part and dissenting in part : In my opinion that part of the injunctional order was proper which enjoined defendants from: “(e) Menacing, intimidating, threatening or harrassing persons employed by or persons going to and from plaintiff’s place of business; from calling plaintiff and members of plaintiff’s family and plaintiff’s employees vile names and shouting offensive epithets; “ (f) Threatening, coercing, intimidating or assaulting the employees of the plaintiff' or harrassing the employees of the plaintiff, while on their way to and from their homes to the place of business ; “ (g) Threatening, coercing, intimidating1 or assaulting prospective employees, or persons seeking employment from the plaintiff, and from preventing by threats, coercion or intimidation, such prospective employees and persons seeking employment, from entering plaintiff’s place of business”; Fenske Bros. v. Upholsterers’ International Union, 358 Ill. 239. The balance of the injunctional order was unwarranted. Exchange Bakery & Restaurant v. Rifkin, 245 N. Y. 260; American Steel Foundries v. Tri-City Central Trades Council, 257 U. S. 184. Our Anti-Injunction Act of 1925, in my opinion, is not limited to disputes between employer and employees as was provided in section 20 of the Clayton Act.